Citation Nr: 1002067	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-31 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for acne 
keloidalis nuchae.

2.  Entitlement to an initial compensable rating for 
dermatitis of the upper extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1997 to 
June 2005.  The Veteran also had a subsequent period of 
unverified service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Veteran testified before the undersigned at 
a hearing at the RO in July 2009.

REMAND

Initially, the Board notes that during his July 2009 hearing 
the Veteran reported that he was deployed to Afghanistan from 
October 2007 to April 2008 as part of his service in the 
United States Air Force Reserves  He also reported that 
during that deployment he received treatment for his service-
connected skin disabilities.  He also reported having 
received a medical examination in April 2008 upon his return 
to the United States.  

However, while the claims' file contains his service 
treatment records from his period of active duty ending in 
2005, it neither contains verification of this second period 
of active duty nor the treatment records from this service.  
Therefore, a remand to obtain this evidence is required.  See 
38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA adjudicators are 
deemed to have constructive notice of Federal records).

The Veteran also testified at the July 2009 hearing that his 
acne keloidalis nuchae and dermatitis of the upper 
extremities have worsened since his November 2006 VA 
examination.  Specifically, the Veteran reported that since 
that time his skin disabilities have begun to cover a larger 
surface area of his head, neck, and upper extremities.  He 
also reported that they are taking longer to heal.  The 
Veteran further reported that the disabilities flare up and 
are significantly worse during hot weather.  Furthermore, the 
Board notes that, while the November 2006 VA examiner 
properly evaluated the Veteran's acne keloidalis nuchae under 
38 C.F.R. § 4.118, Diagnostic Code 7828 (2008), the examiner 
did not provide information necessary to evaluate the 
Veteran's claim under 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008).  

Therefore, the Board finds that a remand for a new VA 
examination is also required.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); Barr v. Nicholson, 21 Vet App 303 (2007) 
(holding that when VA undertakes to provide the Veteran with 
an examination, it must insure that the examination is 
adequate); Ardison v. Brown, 6 Vet. App. 405 (1994) (holding 
that when evidence reflects that a disability has a history 
of remission and recurrence, the duty to assist requires that 
any examination be given during an active stage of the 
condition); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding 
that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate).  

When readjudicating the claims, the agency of original 
jurisdiction should be mindful of the fact that, while the 
applicable rating criteria for skin disorders found at 38 
C.F.R. § 4.118 were amended in August 2002 (see 67 Fed. Reg. 
49490-99 (July 31, 2002)) and again in October 2008 (see 73 
Fed. Reg. 54708 (September 23, 2008)), the October 2008 
revisions are only applicable to claims for benefits received 
by the VA on or after October 23, 2008.  Therefore, since the 
Veteran filed his claim in June 2005, only the post-2002 and 
pre-October 2008 version of the schedular criteria is 
applicable.  

In view of the foregoing, the appeal is REMANDED to the 
RO/AMC for the following actions:

1.  The RO/AMC must attempt to verify all 
of the Veteran's dates of reserve 
component service, including all dates of 
additional active duty service with the 
Air Force Reserves.  All records and/or 
responses received, including negative 
responses, must be associated with the 
claims file.  

2.  The RO/AMC must attempt to obtain the 
Veteran's service treatment records from 
the United States Air Force Reserve, 
including all of his records from his 
October 2007 deployment to Afghanistan 
and his April 2008 medical examination.  
The RO/AMC must request that a negative 
response be provided if no such records 
are available.  All records and/or 
responses received, including negative 
responses, must be associated with the 
claims file.  The Veteran must also be 
asked to submit copies of any reserve 
service records he has in his possession.

3.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the Veteran must 
be scheduled for dermatological 
evaluation of his service-connected skin 
disorders during a summer month and/or 
during a period of flare-up, if possible.  
The Veteran must be advised that failure 
to report to any scheduled examination, 
without good cause, could result in a 
denial of his claims.  See 38 C.F.R. § 
3.655(b) (2009).  The entire claims file, 
including a copy of this remand, should 
be made available to and reviewed by the 
examiner designated to examine the 
Veteran.  All appropriate tests and 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.

i. The dermatitis examination-In 
accordance with the post-2002 and 
pre-October 2008 version of the 
schedular criteria for rating 
dermatitis under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (dermatitis or 
eczema), the examiner must provide a 
detailed review of the Veteran's 
history, current complaints, and the 
nature and extent of his dermatitis 
of the upper extremities.  In 
addition to any other information 
provided pursuant to the examination 
worksheet, the examiner must provide 
an opinion as to whether the 
dermatitis covers 5 to 20 percent of 
the Veteran's entire body or 5 to 20 
percent of exposed areas affected; 
whether it covers 20 to 40 percent 
of the Veteran's entire body or 20 
to 40 percent of exposed areas 
affected; or whether it covers more 
than 40 percent of the Veteran's 
entire body or more than 40 percent 
of exposed areas affected.

The examiner must also address 
whether the disorder has required 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for any 
duration in any of the 12-month 
periods since June 16, 2005.  If so, 
the examiner must provide the total 
duration of any such treatment, and 
if said duration totaled more than 
six weeks, the examiner must state 
whether the treatment was constant 
or near-constant in any of the 12-
month periods since June 16, 2005.

ii.  The acne keloidalis nuchae 
examination-In accordance with the 
post-2002 and pre-October 2008 
version of the schedular criteria 
for rating acne under 38 C.F.R. 
§ 4.118, Diagnostic Code 7828, the 
examiner must provide a detailed 
review of the Veteran's history, 
current complaints, and the nature 
and extent of his acne keloidalis 
nuchae.  The examiner's findings 
must specifically include 
determinations of whether the 
Veteran has superficial acne 
(comedones, papules, pustules, 
superficial cysts) or deep acne 
(deep inflamed nodules and pus-
filled cysts).  The examiner must 
also determine the locations of any 
acne located on the Veteran's body, 
including specifically on his head 
and neck.  If the Veteran has acne 
on his head, face, or neck, the 
examiner must determine what 
percentage of the head, face, or 
neck is affected. 

iii.  The scars of the head, face, 
or neck examination - In accordance 
with the post-2002 and pre-October 
2008 version of the schedular 
criteria for rating scars of the 
head, face, or neck under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 
(2008), the examiner must also 
determine the extent the Veteran 
might be subject to disfigurement, 
including whether the Veteran 
displays visible or palpable tissue 
loss and/or gross distortion or 
asymmetry of one feature or paired 
set of features (nose, chin, 
forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or 
any characteristics of 
disfigurement.  

The examiner must also note any 
characteristics of disfigurement 
evident caused by his acne, 
including any:  (1) scars 5 or more 
inches (13 or more cm.) in length; 
(2) scars at least one-quarter inch 
(0.6 cm.) wide at widest part; (3) 
surface contour of scars elevated or 
depressed on palpation; (4) scars 
adherent to underlying tissue; (5) 
skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 
sq. cm.); (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six 
square inches (39 sq. cm.); 
(7) underlying soft tissue missing 
in an area exceeding six square 
inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. 
cm.).

If possible, the examiner should also 
consider any additional functional loss 
on use due to pain on motion or due to 
flare-ups and any marked interference 
with employment due to his disabilities.

The examiners must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

4.  The adjudicator must ensure that 
all examination reports comply with 
this remand and the questions presented 
in the examination request.  If any 
report is insufficient, it must be 
returned to the examiner for necessary 
corrective action, as appropriate.

5.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated Veterans 
Claims Assistance Act of 2000 (VCAA) 
notice in accordance with the United 
States Court of Appeals for Veterans 
Claims (Court) holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
and 38 C.F.R. § 3.159 (2009).

6.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims on appeal must be 
adjudicated in light of all pertinent 
evidence and legal authority.  Such 
readjudication should also take into 
account whether "staged" ratings are 
appropriate.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  If 
any benefit sought on appeal is not 
granted, the Veteran and his 
representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

